Case 9:19-bk-10449-DS   Doc 185 Filed 02/24/20 Entered 02/24/20 12:18:59   Desc
                         Main Document     Page 1 of 6
Case 9:19-bk-10449-DS   Doc 185 Filed 02/24/20 Entered 02/24/20 12:18:59   Desc
                         Main Document     Page 2 of 6
Case 9:19-bk-10449-DS   Doc 185 Filed 02/24/20 Entered 02/24/20 12:18:59   Desc
                         Main Document     Page 3 of 6
Case 9:19-bk-10449-DS   Doc 185 Filed 02/24/20 Entered 02/24/20 12:18:59   Desc
                         Main Document     Page 4 of 6
Case 9:19-bk-10449-DS   Doc 185 Filed 02/24/20 Entered 02/24/20 12:18:59   Desc
                         Main Document     Page 5 of 6
Case 9:19-bk-10449-DS   Doc 185 Filed 02/24/20 Entered 02/24/20 12:18:59   Desc
                         Main Document     Page 6 of 6
